Little, J.
When two persons are sued as the maker and endorser, respectively, of a promissory note, and the maker alone files an answer, averring therein that the plaintiff is not the bona fide holder without notice, *763and sets np total failure of consideration, together with a plea seeking to recover damages against the endorser, and on motion of the plaintiff the action is dismissed as to the endorser, after this the maker withdraws the portion of his answer last referred to, and offers no evidence, and thereupon a verdict is directed by the court in favor of the plaintiff against the maker, and he sues out a writ of certiorari to the superior court, alleging as error that the judge of the city court, in which the suit was brought, erred in allowing the action to be dismissed as to the endorser and in directing the verdict against the maker, it is not erroneous to overrule the certiorari. Judgment affirmed.
Argued March 23,
Decided April 21, 1899.
Certiorari. Before Judge Hutchins. Gwinnett superior • court. May 26, 1898.
T. M. Peeples and J. B. Estes, for plaintiff in error.
Deán & Hobbs and N. L. Hutchins Jr., contra.

All the Justices concurring.